OPINION
By THE COURT.
Submitted on motion by the plaintiff-appellee for an order to dismiss the appeal herein on the ground that the order appealed from is not a final order. The notice of appeal states that the order appealed from is the order overruling the appellant’s demurrer to the petition on the grounds that there is no misjoinder of causes of action or parties defendant. This is not a final order as defined by §12223-2 GC. The motion is sustained and the appeal is ordered dismissed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.